289 S.W.3d 662 (2009)
M. Gary EPSTEIN, Appellant,
v.
Marion THOMPSON and American Family Mutual Insurance Co., Respondents.
No. ED 92206.
Missouri Court of Appeals, Eastern District, Division Three.
April 28, 2009.
Application for Transfer to Supreme Court Denied June 15, 2009.
Application for Transfer Denied September 1, 2009.
David C. Knieriem, Clayton, MO, for Appellant.
Jon R. Sanner, Clayton, Robert J. Wulff, St. Louis, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
M. Gary Epstein ("Epstein") appeals from the judgment of the trial court granting the motions to dismiss of Marion Thompson ("Thompson") and American Family Mutual Insurance Company ("American Family"). Epstein argues the trial court erred in dismissing his negligence claim against Thompson, and in dismissing his bad faith, fraudulent misrepresentation, and negligence claims against American Family.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).